UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-2056




In re:   RODNEY K. JUSTIN,


                Petitioner.



   On Petition for a Writ of Mandamus.       (1:09-cr-00066-JAB-1)


Submitted:   September 21, 2012             Decided:   November 8, 2012


Before WILKINSON, NIEMEYER, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Rodney K. Justin, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Rodney K. Justin petitions for a writ of mandamus,

requesting that this court order several attorneys involved in

his trial and direct appeal to turn over to Justin certain legal

records, and seeking that the district court be directed to give

Justin access to various transcripts and to equitably toll the

limitations     period      applicable      to    his   anticipated        28   U.S.C.A.

§ 2255 (West Supp. 2012) motion.

            Our review of the district court’s docket reveals that

Justin has requested identical relief from the district court.

Moreover, the district court in August 2012 referred each of

Justin’s pending motions to a magistrate judge for resolution.

Because    it   is    clear       that   Justin     may     obtain    relief      in   an

alternate venue and that the district court has not unreasonably

delayed    in   its   adjudication         of    Justin’s    assertions,        mandamus

relief is inappropriate in this case.                      Kerr v. United States

Dist.     Court,     426    U.S.    394,    402     (1976);       United    States     v.

Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003).

            Accordingly, although we grant Justin leave to proceed

in forma pauperis, we deny his petition for writ of mandamus.

We   dispense      with    oral    argument      because    the    facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                     PETITION DENIED

                                            2